Sears, Justice.
Appellant McNelley was arrested in Clayton County for driving under the influence, and was informed of the implied consent laws associated with DUI arrests. McNelley then consented to a breath sobriety test, which was administered twice at a local hospital. The tests revealed a bodily alcohol content of .124 percent and .127 percent, respectively. McNelley was charged with having an alcohol concentration of .10 grams or more within three hours of driving as a result of consuming alcohol before driving activity ceased, in violation of OCGA § 40-6-391 (a) (5). He then filed a pretrial motion challenging the constitutionality of § 40-6-391 (a) (5). That motion was denied, and the issue was certified by the trial court for immediate review. This Court granted McNelley’s interlocutory appeal to determine his constitutional challenge.
The challenge and arguments raised by McNelley were considered and decided adversely to him in Bohannon v. State, 269 Ga. 130 (497 SE2d 552) (1998). Accordingly, we affirm the trial court’s decision finding OCGA § 40-6-391 (a) (5) to be constitutional.

Judgment affirmed.


All the Justices concur.